Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Response to Amendment
Applicant's arguments filed February 26, 2022, have been fully considered but they are not deemed to be persuasive.
Applicant's arguments with respect to claims 16 and 25-28 have been considered but are deemed to be moot in view of the new grounds of rejection. The new grounds of rejection are necessitated by the added limitations to claim 15. 

Applicant arguments concerning the pilot line of Vidal et al and combination of Vidal et al with Houillon et al is moot. 
Vidal et al discloses a rotor part (including 84) of a hydraulic machine connected to a steered wheel and including a machine casing (84), with cylinders and a fluid distributor (81, 82) in the machine casing; and a stator (3). The limitation of claim 15 line 9-10, that the machine casing is part of the stator, is not found in Vidal et al or Houillon et al is moot.
The examiner agrees with Applicant concerning the allowability of claims 32 and 35.

Claim Rejections - 35 USC § 112
Claims 16 and 25-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
In claim 16 line 2 “the hydraulic component comprises a displacement selector” is confusing, since this identifies the same element with 2 different identifiers (each element can only be identifier with one identifier). 
In claim 16 line 3-4 “at least two different displacement configurations” is confusing, since this appears to be the same as the “at least two positions” of claim 15 line 8.
is configured to be controlled via the pilot chamber between the at least two positions, causing the links established by the fluid distributor to differ--.  

In claim 25 line 2 “the displacement selector” should be --hydraulic component--, to agree with claim 15 line 7-8 and claim 16 line 2 (see discussion of claim 16 line 2 above)
In claim 25 line 3 “stator” should be --fluid distributor--. The new limitations of claim 15 line 9-10 indicate that the fluid distributor is separate from the stator.
In claim 28 line 2-3 “the spool is disposed in a part of the machine casing of the hydraulic machine” is confusing, since it is in the fluid distributor, not the machine casing.
Claims not specifically mentioned are indefinite, since they depend from one of the above claims.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 26 and 28 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.



Claim 28 line 2 claims “the spool is disposed in a part of the machine casing”, which appears to contradict the limitation “a spool movable in a bore of the stator” of claim 25 line 2-3, from which claim 28 depends.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

	Conclusion
Claims 15, 17-24 and 29-37 are allowed.
Claims 16, 25 and 27 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ken Bomberg, can be reached on 571-272-4922. The fax number for this group is 571-273-8300. Any inquiry of a general nature should be directed to the Help Desk, whose telephone number is 1-800-PTO-9199.

/F Daniel Lopez/Primary Examiner, Art Unit 3745